Dismiss and Opinion Filed March 19, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-15-00166-CR

                 EX PARTE RAFAEL H. HERNANDEZ-BLANCO A/K/A
                         RAFAEL BLANCO-HERNANDEZ

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-82676-08

                             MEMORANDUM OPINION
                     Before Chief Justice Wright, Justices Myers and Brown
                               Opinion by Chief Justice Wright
       Rafael Hernandez-Blanco appealed the trial court’s order denying him the relief sought

by his article 11.072 application for writ of habeas corpus. By order dated February 11, 2015,

the Court ordered the Collin County District Clerk to file, within fifteen days, either the clerk’s

record or written verification that appellant, who is represented by retained counsel, has not paid

for the record. We warned appellant that if we received verification of non-payment, we would,

without further notice, dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).

On February 26, 2015, we received a letter from the Collin County District Clerk stating

appellant has not paid for the record. She included a letter from appellant’s counsel directed to

the District Clerk that appellant no longer desires to pursue the appeal. Although, by letter dated

March 2, 2015, we directed appellant’s counsel to file a motion to dismiss the appeal in this

Court, no such motion has been filed.
       Accordingly, pursuant to our order of February 11, 2015, we dismiss the appeal for want

of prosecution. See id.




Do Not Publish
TEX. R. APP. P. 47                                 /Carolyn Wright/
150166F.U05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE RAFAEL H. HERNANDEZ-                      On Appeal from the 401st Judicial District
BLANCO A/K/A RAFAEL BLANCO-                        Court, Collin County, Texas
HERNANDEZ                                          Trial Court Cause No. 380-82676-08.
                                                   Opinion delivered by Chief Justice Wright,
No. 05-15-00166-CR                                 Justices Myers and Brown participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want of
prosecution.


Judgment entered March 19, 2015.




                                             –3–